Citation Nr: 1743877	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-11 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for status post (s/p) right knee anterior cruciate ligament (ACL) reconstruction, currently evaluated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from August 1989 to April 1995.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) which assigned an increased, 10 percent, rating for the Veteran's service-connected s/p right knee ACL reconstruction, effective August 1, 2012.  The Veteran is presumed to be seeking the maximum possible evaluation.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim is still in appellate status.  

In October 2015, the Board denied a rating in excess of 10 percent for s/p right knee ACL reconstruction.  The Veteran appealed the case to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion for Remand was filed and in a June 2016 Order, the Court vacated the Board's decision and remanded the case to the Board for further adjudication consistent with the terms of this motion.  


FINDING OF FACT

The Veteran's s/p right knee ACL reconstruction has been primarily manifested by pain, limitation of motion and degenerative joint disease.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for s/p right knee ACL reconstruction have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, 5261 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated August 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA obtained examinations with respect to the claim decided herein in August 2012, December 2013, and March 2017.  The Board finds the examinations, taken together, to be adequate for rating purposes as the examiners reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. § 4.1 (2016).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40 , 4.45, 4.59 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Veteran contends that his s/p right knee ACL reconstruction warrants a rating higher than 10 percent.  

At the time of an August 2012 VA examination, the Veteran reported inability to bend or kneel on the right knee.  The right knee pain was constant, dull in nature, 5/10 level of pain.  He stated he was unable to work because of the right knee pain.  Range of motion studies showed 130 degrees of flexion accomplished and 0 degrees of extension.  The range of motion of the right knee was the same after 3 repetitions.  Physical examination showed less movement than normal.  Normal muscle strength and no instability were found.  There was no evidence of patellar subluxation.  No arthritis was documented.  The examiner diagnosed s/p right knee ACL reconstruction.  

The Veteran underwent a VA examination of the right knee in December 2013.  He was diagnosed with an ACL tear s/p repair, partial medial meniscectomy, and early mild degenerative joint disease (DJD) medial compartment of the right knee.  The Veteran suffered an ACL tear in 1991 while in the Navy.  He had a scope of his right knee in 1991 and surgery to repair it in June 1994.  At the time of the examination, he complained he had pain of the right knee most of the time.  When trying to work, he had pain of 7/10.  He stated that he hurt when he bent and when he went up and down squatting.  He was not taking any pain medications and had not seen a doctor recently.  There was no report of flare-ups that impacted the function of the knee.  Range of motion findings showed flexion of 130 degrees, with painful motion beginning at 130 degrees.  Extension was 0 degree with no objective evidence of painful motion.  He was able to perform repetitive use.  Repetitive use on 3 repetitions was the same as regular range of motion.  However, the examination also indicated less movement than normal, which was contrary to the findings previously stated.  Muscle strength was 5/5 on flexion and extension. There was no instability.  He reported that he had a meniscal condition.  He had a meniscus (semilunar cartilage) condition.  He had a right meniscal tear and had a meniscectomy which was affected by pain on the right side.  There was no x-ray evidence of patellar subluxation.  There was evidence of degenerative traumatic arthritis of both knees.  The Veteran reported that his right knee condition impacted his ability to work.  He stated he was a tile setter and that he worked on his knees.  He stated that he was slow and could not get around.  

In May 2016, the Veteran had a cerebrovascular accident (CVA).  He was treated and had inpatient acute rehabilitation.  He also had impact to his right side from the CVA and it affected his right side, including his right knee.  

In June 2016, there was a Joint Motion for Remand which resulted in a Court remand of the claim to the Board for readjudication and issuance of a new decision.  

The Veteran underwent a VA examination in March 2017.  His right knee condition diagnoses were right knee ACL tear, s/p repair partial medial meniscectomy, and early mild DJD medial compartment of the right knee.  It was noted that the Veteran's right knee was affected by a recent stroke (May 2016) that affected the right knee in that the Veteran keeps the right leg stiff when walking.  His flexion of the right knee was in slow motion and unsteady.  He was unable to stand on the right leg and keep his balance, but he was able to do this on the left.  He complained of pain.  He reported flare-ups of the right knee and/or lower leg.  In the morning, he had pain in the right knee 6-7/10.  His pain went down while he was active for a while, then the pain goes up to 10/10 due to overexertion.  He related he was taking Naproxen as needed, but it did not help.  He was instructed not to use a cane so that he would not become dependent on its use.  He stated he had to work to support himself and his family, but his speed was very slow.  According to the Veteran, his functional loss or functional impairment include squatting, kneeling, repetitive motions, and the carrying of heavy materials.  Range of motion showed flexion of 110 degrees, extension to 0 degrees, with pain noted on examination but did not result in/cause functional loss.  The examiner noted that the range of motion, although outside of normal range, was normal for the Veteran (for reasons other than a knee condition) due to degenerative joint disease and cerebrovascular accident (stiffness).  There was no pain on weightbearing or palpation and no objective evidence of crepitus.  Range of motion did not contribute to functional loss.  Repetitive use testing resulted in no additional functional loss or range of motion.  Additional contributing factors of his disability were DJD and secondary to the effects from the 2016 stroke-stiff leg/knee.  Muscle strength 4/5.  No atrophy, ankylosis, recurrent subluxation, lateral instability, or effusion was noted.  He had meniscus (semilunar cartilage), but no current symptoms.  He also had superimposed CVA residuals on the right knee functionability.  The examiner concluded that 50 percent of the present right knee condition was due to the CVA residuals, which included walking with a stiffened limb, being uncoordinated and slow, and not having good balance on the right leg.  It was not possible to completely separate the right knee pain issues from the two conditions.  There was also degenerative joint disease of the left knee.

The Veteran has been assigned a 10 percent rating for his service-connected his right knee ACL reconstruction pursuant to Diagnostic Code 5257.  

Arthritis due to trauma, Diagnostic Code 5010, is rated under Diagnostic Code 5003 for degenerative arthritis. Diagnostic Code 5003 states that degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Codes 5256, for ankylosis of the knee; for recurrent subluxation or lateral instability; Diagnostic Code 5258 for cartilage, semilunar, dislocated, with frequent episodes of "locking", pain, and effusion into the joint; Diagnostic Code 5259 for cartilage, semilunar, removal of, symptomatic; Diagnostic Code 5260 for limitation of flexion; and Diagnostic Code 5261 for limitation of extension.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Ratings under Diagnostic Code 5003 are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).  

 Under Diagnostic Code 5257 (other impairment of the knee), a 10 percent disability evaluation requires slight recurrent subluxation or lateral instability.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability.  A 30 percent evaluation requires severe recurrent subluxation or lateral instability.  

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion, is rated at 20 percent, whereas Diagnostic Code 5259 provides that the removal of semilunar cartilage that remains symptomatic is rated at 10 percent.  Semilunar cartilage is synonymous with the meniscus.  

Diagnostic Codes 5260 and 5261 are utilized to rate limitation of flexion and extension of the knee joint.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable evaluation, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a 30 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation.  Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a.  

The Schedule provides that the normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71a, Plate II (2016).  

A claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, any separate rating must be based on additional compensably disabling symptomatology.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).  Separate ratings for limitation of flexion of the leg and limitation of extension of the leg may also be assigned for disability of the same joint if separate compensably ratable disability is shown.  VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004).  

Considering the objective medical evidence of record in light of the above criteria, the Board finds that a rating in excess of 10 percent for right knee ACL reconstruction is not warranted.  

First addressing limited motion, the Board notes that the evidence reveals that the Veteran has had flexion from 110 to 130 degrees of the right knee, which would not warrant a rating higher than 10 percent under Diagnostic Code 5260.  Moreover, the Veteran has been found to have normal extension to 0 degrees; therefore, a compensable rating under Diagnostic Code 5261 is not warranted.  

The Board has considered the applicability of other potentially applicable diagnostic codes for rating the Veteran's service-connected right knee disability, but finds that no higher rating is assignable.  The Veteran has not been diagnosed with ankylosis, dislocated semilunar cartilage, or impairment of the tibia and fibula.  Therefore, the Board finds that Diagnostic Codes 5256, 5258, and 5262 are not applicable.  38 C.F.R. § 4.71a (2016).  The Board has also considered the application of Diagnostic Code 5257, for recurrent subluxation or lateral instability of the knee.  Neither VA treatment records nor examination reports show evidence of recurrent subluxation.  

With regard to whether the Veteran is entitled to a rating higher than 10 percent for the right knee under Diagnostic Codes 5003 and 5010 for arthritis, the Board concludes that he is not.  Under Diagnostic Code 5003 and 5010, a 20 percent rating is not warranted unless X-ray evidence shows involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  The knee is considered a major joint.  38 C.F.R. § 4.45 (2016).  Accordingly, because the Veteran is service connected for the right knee only, and no arthritis of any other joint, the Board finds that the Veteran is not entitled to a rating greater than the current 10 percent for the right knee DJD under this code.

Moreover, additional compensation based on functional loss due to pain and other factors is not warranted.  38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's current 10 percent evaluation is based on compensation for functional loss due to painful movement, and the evidence does not show that there is additional functional loss that is not compensated already in the currently assigned 10 percent evaluation.  The Board has attributed all of the right knee pain reported during the appeal period as due to the service-connected disability.  Thou he suffered a CVA in May 2016, it has been determined that it is not possible to separate the pain he experiences due to the service-connected disability from that due to the CVA residuals.  

Due to an inconsistency in the December 2013 VA examination, the Veteran was re-examined in March 2017.  The March 2017 examiner reported limitation of flexion which did not result in functional loss and that the pain noted on examination did not result in or cause functional loss.  Additionally, there was no additional functional loss or range of motion after repetitions.  Because the left knee also manifests degenerative joint disease, it is not useful to compare right knee limitations to the left knee.  Fifty percent of the present right knee symptoms (excluding pain) have been attributed to the CVA residuals.  These symptoms, however, are not shown to be productive of greater impairment than contemplated in the current 10 percent rating.

Under these circumstances, the Board must conclude that the criteria for a rating in excess of 10 percent for a right knee ACL reconstruction have not been met.  Therefore, the claim for a rating in excess of 10 percent for right knee ACL reconstruction must be denied.  The preponderance of the evidence is against assignment of any higher rating, and the claim is denied.  38 U.S.C.A § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to a rating in excess of 10 percent for right knee ACL repair is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


